DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

The amendment filed April 22, 2021, has been entered.  Claims 1-20 are currently pending in the application.  The previous objection to the specification has been withdrawn in view of applicant’s amendments.  The previous 112 1st and 2nd paragraph rejections of claims 2 and 9-19 have been withdrawn in view of applicant’s claim amendments.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 claims the flavor additive of claim 9 “comprises a stable viscous solution.”  It is unclear how the flavor additive is to “comprise” a stable viscous solution, in particular given that claim 9 claims the flavor additive in the form of a liquid suspension or liquid.  Does applicant intend that the flavor additive include an additional “stable viscous solution”, or is applicant trying to limit the form of the flavor additive? Where applicant points to [0010] for support, it appears that applicant is attempting to further limit the form of the flavor additive which is already recited as a liquid or liquid suspension in claim 9.  Regardless, by meeting claim 9, claim 20 will also be considered to be met.

Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-14 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by, or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as being obvious over Lewis (Lewis (US 5,576,039).
Regarding claim 1, Lewis teaches a colored jelly-type substance in the form of a jelly-like composition that is added to a beverage (col. 1 lines 49-51).  The composition comprises a flavor component (e.g., sweetener and/or acid) (col. 3 lines 10-20; Example 
Where the flavor additive is now claimed as a “liquid suspension or liquid,” given that Lewis teaches an amount of gelling agent falling within the claimed range, as well as the same types of gelling agents as recited in claim 5, the additive in the beverage of Lewis is considered to meet claims to a “liquid suspension or liquid.” 
Alternatively, given that Lewis teaches adding the same types of gelling agents as recited in claim 5, and teaches adjusting the amount of gelling agent to impart the desired texture to the “flavor additive”, the claimed flavor additive as a “liquid suspension or liquid” is considered to be obvious over the teachings of Lewis.
Further, as stated in In re Best
Regarding claim 2, given that Lewis teaches the inclusion of pieces of the jelly-type substance in a beverage, this is considered to meet claims to a beverage mixture comprising a plurality of flavor additives being a heterogeneous and physically distinct phase within the beverage (e.g., Example 1).
Regarding claim 3, given that Lewis teaches that the colored pieces (i.e., flavor additives) remain discrete through processing (col. 4 lines 43-45), this is considered to meet claims to the beverage being configured to be adjusted by manually agitating the beverage, as shaking the beverages of the prior art would “adjust” the appearance of the beverage by causing the jelly pieces to move.  
Regarding claim 4, given that Lewis teaches that the colored pieces (i.e., flavor additives) remain discrete through processing (col. 4 lines 43-45), they are considered to be “configured to remain separately visible even after the beverage mixture is manually agitated.” 
Regarding claim 5, Lewis teaches a number of different gelling agents including protein (e.g., gelatin), pectin, alginate, gums and starches (col. 2 lines 29-31).
Regarding claim 6, Lewis teaches the “flavor additive” for incorporation in beverages having an acidic pH, including sodas, coffee, teas and milk (i.e., dairy products) (col. 4 lines 39-45; Examples 1-2).
Regarding claim 7, Lewis teaches the “flavor additive” comprises calcium chloride (Example 2).
Regarding claim 8, Lewis teaches the “flavor additive” comprising a color component (e.g., Example 1).
Regarding claim 9, Lewis teaches a beverage comprising a beverage base and a flavor additive (e.g., sweetener or acid) and a gelling agent wherein the gelling agent is less than 2% by weight of the flavor additive, and the flavor additive is distinct within the base beverage.  Lewis also teaches that the flavor additive is in a stable, separate phase from the beverage base and is considered to be heterogeneously mixed (Abstract; col. 1 lines 49-51; Example 1).
Where the flavor additive is now claimed only as a “liquid suspension or liquid,” given that Lewis teaches an amount of gelling agent falling within the claimed range, as well as the same types of gelling agents as recited in claim 12, the additive in the beverage of Lewis is considered to meet claims to a “liquid suspension or liquid.” 
Alternatively, given that Lewis teaches adding the same types of gelling agents as recited in claim 12, and teaches adjusting the amount of gelling agent to impart the desired texture to the “flavor additive”, the claimed flavor additive as a “liquid suspension or liquid” is considered to be obvious over the teachings of Lewis.
Again, as stated in In re Best
Regarding claim 10, the beverage is considered to have a consistent mouthfeel. given that the flavor additive is soft and breaks up immediately in the mouth (col. 2 lines 38-39).  
Regarding claim 11, Lewis teaches the beverage base includes beverages having an acidic pH, including sodas, coffee, teas and milk (i.e., dairy products) (col. 4 lines 39-45; Examples 1-2).
Regarding claim 12, Lewis teaches a number of different gelling agents including protein (e.g., gelatin), pectin, alginate, gums and starches (col. 2 lines 29-31).
Regarding claim 13, the flavor additive is taught to be a homogenous mixture (e.g., Example 1).
Regarding claim 14, Lewis teaches the “flavor additive” comprises calcium chloride (Example 2) and a color (Example 1).
Regarding claim 20, as set forth in the 112 section above, by meeting claim 9, the “flavor additive” of Lewis is also considered to meet claim 20.

Claims 1-7, 9-15 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tatz (US 2006/0093720).
Tatz teaches a sugar substitute composition (i.e., flavor additive).  The composition comprises a flavor component (e.g., sweetener) and a gelling agent at 0.2-2% by weight (Abstract; [0081]).  These amounts fall within and therefore anticipate the claimed range.  The composition is taught to be added to a beverage [0169].  Tatz does not speak to the mouthfeel of the composition.  However, given it comprises an amount 
Where the flavor additive is now claimed only as a “liquid suspension or liquid,” given that Tatz teaches an amount of gelling agent falling within the claimed range, as well as the same types of gelling agents as recited in claim 5, the additive in the beverage of Tatz is considered to meet claims to a “liquid suspension or liquid.” 
Alternatively, given that Tatz teaches adding the same types of gelling agents as recited in claim 5, and teaches adjusting the amount of gelling agent to impart the desired texture to the “flavor additive”, the claimed flavor additive as a “liquid suspension or liquid” is considered to be obvious over the teachings of Tatz.
Further, as stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Regarding claim 2, where Tatz teaches the addition of the composition to a beverage [0169], given that the “flavor additive” of Tatz comprises a gelling agent and flavor to meet claim 1, this is considered to meet claims to a “plurality of non-blending flavor additives.”  
Regarding claim 3, where Tatz teaches that the compositions are provided in a kit with instructions for combining the aqueous gel composition with other ingredients [0165], and teaches that the aqueous gel composition for addition to beverages [0169], the flavor profile of the beverage is considered to be “configured to be adjusted by manually agitating the beverage.”  
Regarding claim 4, as with claim 3, where Tatz teaches that the compositions are provided in a kit with instructions for combining the aqueous gel composition with other ingredients [0165], and teaches that the aqueous gel composition for addition to beverages [0169], the flavor additive of the beverage is considered to be “configured to remain separately visible even after manually agitating the beverage.” 
Regarding claim 5, Tatz teaches a number of different gelling agents including protein (e.g., gelatin), pectin, alginate, gums, modified starches and agar [0109, 0120, 0133].
Regarding claim 6, Tatz teaches base beverages including sports drinks and dairy drinks [0164].
Regarding claim 7, the flavor additive further comprises calcium chloride [0152].
Regarding claim 9, Tatz teach a beverage comprising a “beverage base” and a “flavor additive” [0169].  The “flavor additive” is semi-liquid (i.e., semi-solid aqueous gel composition) and comprises a flavor component (e.g., sweetener) and a gelling agent at 0.2-2% by weight (Abstract; [0081]).  Given that the “flavor composition” comprises a gelling agent in an amount as claimed, and is taught to be a “semi-solid aqueous gel”, the flavor additive is considered to be heterogeneously mixed and “non-blending” with 
Where the flavor additive is now claimed only as a “liquid suspension or liquid,” given that Tatz teaches an amount of gelling agent falling within the claimed range, as well as the same types of gelling agents as recited in claim 12, the additive in the beverage of Tatz is considered to meet claims to a “liquid suspension or liquid.” 
Alternatively, given that Tatz teaches adding the same types of gelling agents as recited in claim 12, and teaches adjusting the amount of gelling agent to impart the desired texture to the “flavor additive”, the claimed flavor additive as a “liquid suspension or liquid” is considered to be obvious over the teachings of Tatz.
Again, as stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Regarding claim 10, given Tatz teaches an amount of gelling agent in a flavor additive to be added to a beverage as set forth above with regard to claim 9, the beverage is considered to have a “consistent” mouthfeel.
Regarding claim 11, Tatz teaches base beverages including sports drinks and dairy drinks [0164].
Regarding claim 12, Tatz teaches a number of different gelling agents including protein (e.g., gelatin), pectin, alginate, gums, modified starches and agar [0109, 0120, 0133].
Regarding claim 13, where Tatz teaches the components mixed to together in the flavor additive, the flavor additive itself is a homogenous mixture [0081].
Regarding claim 14, the flavor additive further comprises calcium chloride [0152].
Regarding claim 15, Tatz teaches the flavor additive is added to a beverage base by a consumer where it is taught that the aqueous gel composition is part of a kit provided to a consumer to be combined with other ingredients to make a comestible including beverages [0169].
Regarding claim 20, as set forth in the 112 section above, by meeting claim 9, the “flavor additive” of Tatz is also considered to meet claim 20.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 8 and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tatz (US 2006/0093720).
Regarding claim 8, Tatz teaches a beverage mixture as set forth above with regard to claim 1.
Tatz does not specifically teach the flavor additive comprising a color.  However, where Tatz teach color additives as food grade substances capable of imparting color, one of ordinary skill would have been able to have added a color to the flavor additive of Tatz where a colored flavor additive was desired.  This would have required no more than routine experimentation, and would have been expected to impart the predictable result of a colored flavor additive.
Regarding claim 16, Tatz teaches a sugar substitute composition (i.e., flavor additive).  The composition comprises a flavor component (e.g., sweetener) and a gelling agent at 0.2-2% by weight (Abstract; [0081]).  These amounts fall within the claimed range.  The composition is taught to be added to a beverage [0169].
Given that Tatz teaches adding the same types of gelling agents as recited in claim 17, and teaches adjusting the amount of gelling agent to impart the desired texture to the “flavor additive”, the claimed flavor additive as a “liquid suspension or liquid” is considered to be obvious over the teachings of Tatz.
Again, as stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Tatz does not teach adding a first phase and a second phase having a first and second flavor profile to a beverage base.  However, where Tatz teaches the addition of “flavor additives” to beverages in order to impart the desired result in the beverage [0081, 0169], to have added multiple flavor additives having different flavors (e.g., different high intensity sweeteners [0090]), is considered obvious over the prior art.  It would have been well within the abilities of one of ordinary skill to have added multiple different flavor additives depending on the final result desired.  This would have required no more than routine experimentation, and would have been expected to provide the predictable result of a beverage comprising multiple different “phases.”
Regarding claim 17, Tatz teaches a number of different gelling agents including protein (e.g., gelatin), pectin, alginate, gums, modified starches and agar [0109, 0120, 0133].
Regarding claim 18, Tatz teaches base beverages including sports drinks and dairy drinks [0164].
Regarding claim 19, the flavor additive further comprises calcium chloride [0152].

Claims 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis (US 5,576,039).
Regarding claim 15, Lewis teaches a beverage as set forth above with regard to claim 9.  Lewis does not specifically teach the flavor additive to be added to the beverage base by a consumer.  However, where Lewis teaches the beverage comprising the flavor additive, it would have been obvious to have had the consumer add the flavor additive to the beverage in order to provide a beverage comprising a flavor additive as intended by Lewis.  It is considered obvious to make separable components that are taught together if considered desirable, for example to allow the consumer to add the desired amount of flavor additive to the beverage.  See MPEP § 2144.04(V)(C).
Regarding claim 16, Lewis teaches a colored jelly-type substance that is added to a beverage (col. 1 lines 49-51).  The composition comprises a flavor component (e.g., sweetener and/or acid) (col. 3 lines 10-20; Example 1) and a gelling agent at preferably 0.2-0.4% by weight (col. 2 lines 32-37).  Example 1 teaches 0.4% gelling agent.  These amounts fall within and therefore anticipate the claimed range.  Given that the flavor 
Given that Lewis teaches adding the same types of gelling agents as recited in claim 17, and teaches adjusting the amount of gelling agent to impart the desired texture to the “flavor additive”, the claimed flavor additive as a “liquid suspension or liquid” is considered to be obvious over the teachings of Lewis.
Again, as stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Lewis does not teach adding a first phase and a second phase having a first and second flavor profile.  However, where Lewis teaches the addition of “flavor additives” to beverages in order to impart the desired result in the beverage (col. 3 lines 56-60), to have added multiple flavor additives having different colors and flavors (e.g., different amounts of sugar and/or acid), is considered obvious over the prior art.  It would have been well within the abilities of one of ordinary skill to have added multiple different flavor additives depending on the final result desired.  This would have required no 
Regarding claim 17, Lewis teaches a number of different gelling agents including protein (e.g., gelatin), pectin, alginate, gums and starches (col. 2 lines 29-31). 
Regarding claim 18, Lewis teaches the beverage base as beverages having an acidic pH, including sodas, coffee, teas and milk (i.e., dairy products) (col. 4 lines 39-45).
Regarding claim 19, given that the invention of Lewis is directed to colored jelly-like bodies for inclusion in liquids, at least one of the first or second phases comprises a color (col. 3 lines 37-41).

Response to Arguments

Applicant's arguments filed April 22, 2021, have been fully considered but they are not persuasive.
Regarding the 102 rejection over Lewis, Applicant argues that as the jelly-like substance of Lewis can set and be cut, it is not a liquid suspension or a liquid (Remarks, p. 9).
Given that applicant has removed “a semi-liquid” from the claims, the Examiner has added a 103 rejection over Lewis.  However, given that Lewis teaches the same gelling agents as claimed, and in an amount falling within the claimed ranges, it is unclear how the claimed flavor additive occurs as a “liquid suspension or liquid” while that of the prior art does not.
Regarding the 102 rejection over Tatz, Applicant similarly argues that as the composition of Tatz is a “semi-solid aqueous gel,” it is not a “liquid suspension or liquid” as claimed (Remarks, pp. 9-10).
As with Lewis, given that applicant has removed “a semi-liquid” from the claims, the Examiner has added a 103 rejection over Tatz.  However, given that Tatz also teaches the same gelling agents as claimed, and in an amount falling within the claimed ranges, it is unclear how the claimed flavor additive occurs as a “liquid suspension or liquid” while that of the prior art does not.
Applicant presents no additional arguments with regard to the previous 103 rejections.  These rejections are maintained.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791